Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on July 11, 2022 in response to the Office Action of April 20, 2022 is acknowledged and has been entered. Claims 1, 4, and 6 have been amended. Claim 2 has been canceled. Claims 1, 3-4, and 6-12 are pending and under examination in this Office Action.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview and email correspondence with applicant’s representative Michael Eisenberg (Reg. No. 50,448) on August 8 and August 9, 2022.
	Claims 1, 3-4, and 6-8 have been amended. The application has been amended as follows:

1.  (Currently Amended) A system for activating an email account and sending and receiving emails on a mobile telephone, the system comprising

- a first mobile telephone comprising a first subscriber identity module (SIM) card with a registered first telephone number, TeINo1, and with Internet access capabilities;

- a first email software application, APP1, installed on the first mobile telephone, wherein the APP1 is non-transferable to other mobile telephones after installation, wherein the APP1 is configured for automatically providing a first software key and second software key, and sending a key-combination of the first and the second software key to an application server system associated with the APP1;

- the application server system associated with the APP1 and configured for receiving the key-combination from the APP1 as an authorization code for email transactions of a first email account, wherein the first email account is uniquely associated to the key-combination; wherein the application server system is configured for the email transactions for receiving emails by the application server system from the APP1 and sending the received emails to its respective recipient’s email address and receiving emails addressed to the first email account from other email addresses and sending the emails addressed to the first email account to the APP1;

characterized in that

the first software key, TeINo1Key, is uniquely linked to the first telephone number and the second software key, APP1Key is uniquely linked to the APP1; wherein the application server system is configured for the email transactions for the first email account only upon receipt of the key-combination, Comb(TeINo1Key, APP1Key), as the authorization code from the APP1, wherein the application server system is configured for automatic creation of the first email account as a consequence of a first-time receipt of the key-combination COMB(TeINo1Key, APP1Key) by the application server system, wherein an email address identifier of the first email account is an alphanumeric sequence containing the TelNo1; wherein the application server system is configured for the email transactions for the first email account only if either A or B, wherein 
 A) the first telephone comprises the first SIM card with the registered first telephone number; or
B) the first SIM card has not been installed in second mobile telephone with a different email software application.

3.  (Currently Amended) A system according to claim 1, wherein the application server system is configured for automatically creating a second email account as a consequence of either A or B, wherein

A) is receipt from the APP1 a key-combination, Comb(TeINo2Key, APP1Key), wherein the TeINo2Key is a software key uniquely associated with a different telephone number TeINo2 of a different SIM card in the first telephone; wherein an email address identifier of the second email account is an alphanumeric sequence containing the TeINo2; or

B) is receipt from a different email software application, APP2, a key-combination Comb(TeINo1Key, APP2Key), wherein the APP2Key is a software key uniquely associated with the APP2 on the first telephone or on a different telephone containing the first SIM card with the first telephone number TeINo1, wherein the email address identifier of the second email account is identical of the email address identifier of the first email account containing the TeINo1, and wherein the first email account discontinues working.

4.  (Currently Amended) A system according to claim 3, wherein the application server system in event A) and B) is further configured for automatically

A) providing access by the APP1 on the first telephone to previous emails from the first email account, if the received key-combination Comb(TeINo2Key, APP1Key), wherein the TeINo2Key is a software key uniquely associated with the different SIM card in the first telephone, is followed by receipt from the APP1 of an authorised number-change-code that was previously sent from the application server system to the APP1 upon request by a user command, or if there is at least 80% identity between the contact lists in the first telephone before and after change of telephone number from the TelNo1 to the TeINo2; or

B) providing access by the APP2 to previous emails from the first email account, if the received key-combination Comb(TeINo1Key, APP2Key) is followed by receipt from the APP2 of an authorised APP-change-code that was previously sent from the application server system to the APP1 upon request by a user command, or if there is at least 80% identity between the contact list in the first telephone with the APP1 and the contact list in the first telephone with the APP2.

6.  (Currently Amended) A method of operating a system with an email service on a mobile telephone, the method comprising

- providing a first mobile telephone comprising a subscriber identity module (SIM) card with a registered first telephone number, TeINo1, and with Internet access capabilities;

- providing a first email software application, APP1, on the first mobile telephone, wherein the APP1 is non-transferable to other mobile telephones after installation, by the APP1 automatically providing a first software key and second software key, and sending a key-combination of the first and the second software key to an application server system associated with the APP1;

- by the application server system receiving the key-combination from the APP1 as an authorization code for email transactions of a first email account, wherein the first email account is uniquely associated to the key-combination; further by the email transactions for receiving emails by the application server system from the APP1 and sending the received emails to its respective recipient’s email address and receiving emails addressed to the first email account from other email addresses and sending the emails addressed to the first email account to the APP1;

characterized in that

the first software key, TeINo1Key, is uniquely linked to the first telephone number and the second software key, APP1Key is uniquely linked to the APP1; wherein the application server system is configured for the email transactions for the first email account only upon receipt of the key-combination, Comb(TeINo1Key, APP1Key), as the authorization code from the APP1, and wherein the method comprises performing the email transactions with the APP1, wherein the method comprises first-time receiving the key-combination, Comb(TeINo1Key, APP1Key), by the application server system and, as a consequence thereof, automatically creating the first email account by the application server system wherein the method comprises providing an email address identifier of the first email account as an alphanumeric sequence containing the TeINo1; wherein the application server system is configured for the email transactions for the first email account only if either A or B, wherein 
 A) the first telephone comprises the first SIM card with the registered first telephone number; or
B) the first SIM card has not been installed in second mobile telephone with a different email software application.

7.  (Currently Amended) A method according to claim 6, wherein the method comprises removing the SIM card with the TeINo1 from the first mobile telephone and installing a different SIM card with a different telephone number, TeINo2, in the first mobile telephone; by the APP1 automatically providing a different first software key, TeINo2Key, and sending the resulting software key-combination, Comb(TeINo2Key, APP1Key), to the application server system, and as a consequence of receiving the software key-combination
Comb(TeINo2Key, APP1Key), automatically creating a second email account by the application server system, wherein the second email account is uniquely associated to the key-combination Comb(TeINo2Key, APP1Key), wherein an email address identifier of the second email account is an alphanumeric sequence containing the TeINo2.

8.  (Currently Amended) A method according to claim 6, wherein the method comprises, by a user's input on a user interface of the APP1 on the first mobile telephone by user command requesting a number-change-code from the application server system for change of telephone number from the first telephone number TeINo1 to a different telephone number; by the APP1 receiving the number-change-code and displaying it to the user; then,
removing the SIM card from the first mobile telephone and installing a different SIM card with a different telephone number, TeINo2, in the first mobile telephone; by the APP1 automatically providing a different first software key, TeINo2Key, and sending the resulting software key-combination, Comb(TeINo2Key, APP1Key), to the application server system; inserting the number-change-code on a user interface of the APP1 on the first mobile telephone and sending the number-change-code by the APP1 to the application server system; as a consequence of receiving the number-change-code from the APP1 by the application server system, providing access to emails in the first email account despite the change of software key-combination from Comb(TeINo1Key, APP1Key) to Comb(TeINo2Key, APP1Key).

REASONS FOR ALLOWANCE
Claims 1, 3-4, and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
	With respect to independent claims 1 and 6, while the prior art of record teaches a system and a method to activate an email account and support the email transactions of the email account when installing an email software application on a mobile telephone comprising a SIM card (discussed in the Office Action of 04/20/2022, pp. 7-18), it fails to teach or suggest the feature of correlating the email transactions for the email account with the operation on the SIM card of the mobile telephone (as discussed in the allowable subject matter from the Office Action mailed on 04/20/2022, p. 21, with regard to claim 2).  
	A further search yielded the following closest prior arts, which fall short of teaching the applicant's invention, whether considered alone or in combination:
Kaditz et al., US 10,686,781 B1. This reference discloses a passwordless system and method that authorize access of a mobile device user with a minimal amount of information (Kaditz, Abstract). However, the reference fails to disclose the activation of the user account associating with the operation on a SIM card of the mobile device.
 Gorty, US 2007/0073817 A1. This reference discloses that a mobile office platform requires an authentication token to access an email account on an email server (Gorty, Abstract). However, the reference fails to disclose the activation of the email account associating with the operation on a SIM card of the mobile device.
Richardson et al., US 2012/0216292 A1. This reference discloses that a network service creates an account associating with a mobile device without requirement of the username and password of the mobile device user (Richardson, Abstract). However, the reference fails to disclose the activation of the email account associating with the operation on a SIM card of the mobile device.
	Dependent claims 3-4 and 7-12 are allowed at least by virtue of their respective dependency upon an allowable claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448